DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 10/27/21 is acknowledged. 

Status of Claims
Claims 1, 5-8, 10, 11, 15, 16 and 20-29 are pending. 
In the Amendment filed on 10/27/21, claims 1, 5-8, 10, 11, 16 and 20 were amended, claims 2-4, 9, 12-14 and 17-19 were cancelled, and claims 21-29 were added.
Claims 1, 5-8, 10, 11, 15, 16 and 20-29 are rejected.

Response to Arguments
Regarding the objections to the drawings
Replacement drawings (Fig. 2) were received together with the Amendment filed on 10/27/21.  These drawings are unacceptable because they do not appear to comply with 37 C.F.R. 1.121(d) ("All changes to the drawings shall be explained, in 
Regarding the rejections under 35 U.S.C. 112:
The previous rejections under 35 U.S.C. 112 have been for the most part overcome. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. Page numbers provided below refer to Applicant's Amendment, unless indicated otherwise. 
At the paragraph bridging pages 13-14 (re step 2A, prong 1), Applicant cites USPTO Subject Matter Eligibility Examples 37-42 as the basis for asserting that Applicant's claims do "not fall[] within any of the recognized categories of abstract ideas" (emphasis in original). The Examiner respectfully disagrees. Applicant's underlined statement is a conclusory statement, as it is not supported by and does not follow from the cited Examples 37-42. Of note, example, Example 39 (Method for Training a Neural Network for Facial Detection) differs from 
At pages 14-15 (re step 2A, prong 2), Applicant argues that its claimed invention is an improvement in another technology. The Examiner respectfully disagrees. 
	In this regard, Applicant argues:
One path to establishing a practical application is to show an improvement to another technology.  See MPEP 2106.04(d)(1). Here, the specification at, for example, paragraph [0003] identifies specific limitations in conventional computer-implemented systems for determining a type of fraud that has occurred in association with a payment transaction. In particular, conventional computer-implemented fraud models are built and/or trained to recognize only a single type of fraud, and cannot develop additional information that can be used to distinguish between various methods and/or techniques that are used by fraudsters to initiate fraudulent transactions. (pp. 14-15)

Applicant's specification 0003 reads as follows, in its entirety:
[0003] It may be advantageous to provide methods and systems that can be used to identify and classify fraudulent transaction types for a plurality of fraudulent transaction types, to predict a likely type of fraudulent behavior.

	As seen from Applicant's above-cited alleged "limitations" in the prior art (viz., identifying only a single type of fraud), portion of the specification, and purported claimed improvement (viz., distinguishing different kinds of fraud), any putative improvement the claimed invention could purport to lay claim to would be an improvement in the abstract idea, not an improvement in functioning of a computer or another technology. See October 2019 Update: Subject Matter Eligibility, p. 13.
	Secondly, Applicant's purported improvement is not an improvement. The prior art cited in the instant rejection teaches Applicant's putative improvement. Further, a great deal of other prior art, numerous examples of which are cited in the Conclusion below and on the accompanying Notice of References Cited, teaches Applicant's putative improvement.
At pages 15-16 (re step 2B), Applicant's argument consists in its entirety of (1) a discussion of the law/rules (step 2B analysis) (p. 16, first paragraph) and (2) a conclusory statement that its claims "recite more than well-understood, routine, or conventional activities at least with respect to [paraphrase of portion of claim language]" (p. 16, second paragraph). 
In this regard, the Examiner also notes that, when the claim limitations are considered as a whole, the combination of elements does not amount to anything more than the sum of its parts.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103
The rejection under 35 U.S.C. 102 has been overcome in view of Applicant's amendments. 
While new prior art has been cited for new claims 21-29, the amendments to the independent claims generally incorporate subject matter similar or identical to that of the cancelled dependent claims with limited enhancement of that subject matter. Accordingly, upon review, the prior art previously applied against claims 1-20 still teaches the subject matter of claims 1, 5-8, 10, 11, 15, 16 and 20. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
- (A) Fig. 2 does not include the following reference character(s) mentioned in the description: 120 and 200 (indicated in specification at 0054ff, 0060, 0068); 
- (B) Fig. 2 includes the following reference character(s) not mentioned in the description thereof: 102;
- (C) for the following reference characters, the description in the specification does not match that in the figure: 102 (Fig. 2); the presence of ref. no. 102 in the figure contradicts the description thereof in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or, where applicable, amendment to the specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy, or amendments to the specification, will result in the abandonment of the application.

Examiner's Comments
Not Positively Recited
Claim 11 recites:
"receiving … a current payment transaction initiated with a merchant by a suspect consumer using a payment card, …"
"generating … wherein the transaction velocity is determined by aggregating a parameter of the historical transaction records occurring during a period of time prior to the subject payment transaction;"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 1, 11 and 16 recite:
"train … wherein the trained multi-class fraud prediction model is configured to receive an input transaction velocity for an input transaction and output, for each transaction type, a score indicating a relative likelihood that the input transaction is of the transaction type"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 10, 11, 15, 16 and 20-29 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 11 and 16 are directed to a "multi-class fraudulent classification computer system," method, and non-transitory computer-readable storage medium.
Claims 1, 11 and 16 are directed to the abstract idea of "using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud" (see specification 0012-0020) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 11 and 16 recite "retrieving … a plurality of transaction records, each transaction record associated with a corresponding one of a plurality of historical transactions and including a transaction classification identifier, a merchant identifier, and a transaction amount, wherein the transaction classification identifier is associated with a transaction type assigned to the historical transaction from among a plurality of transaction types, the plurality of transactions types including a genuine type and at least two fraudulent types; … wherein the transaction velocity is determined by aggregating a parameter of the historical transaction records occurring during a period of time prior to the subject payment transaction; … receive an input transaction velocity for an input transaction and output, for each transaction type, a score indicating a relative likelihood that the input transaction is of the transaction type; receiving  a current transaction request message associated with a current payment transaction initiated with a merchant by a suspect consumer using a payment card, the current transaction request message including a merchant identifier of the merchant and a transaction amount for the current payment transaction; determining a current transaction velocity relative to a transaction time of the current payment transaction;… inputting the current transaction velocity … and obtaining an output comprising, for each transaction type, the score indicating the relative likelihood that the current payment transaction is of the transaction type; identifying, based on the output, a most likely transaction type for the current payment transaction; and generating a transaction classification message for the current payment transaction, the transaction classification message including the identified most likely transaction type and the score associated with the identified most likely transaction type." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "at least one processor," "memory," "database," "generating … model training data," "training a … model using the model training data and a machine learning algorithm, wherein the … model is configured to receive an input … and output …," and "applying the trained … model …" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 11 and 16 are not patent eligible.
Dependent claims 5-8, 10, 15 and 20 describe additional operations of or related to the abstract idea (claims 5, 7, 15 and 20), generic computer elements (claims 5, 7, 15 and 20), and/or further detail of the data/abstract elements (current transaction request message, transaction classification message, transaction types) (claims 6, 8, 10). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis 
Claim 8 recites "wherein … the transaction type identified by the most likely transaction type." The recitation lacks antecedent basis. It is suggested to amend the recitation to "wherein … the identified most likely transaction type."  

Unclear Scope 
Claim 1 recites "receive … a current payment transaction initiated by a suspect consumer with a merchant using a payment card …." Claim 1 is directed to a multi-class fraudulent classification computer system comprising at least one processor and a memory. It is not clear whether the claim includes at least one processor and a memory or also a consumer.
The foregoing also applies, mutatis mutandis, to corresponding language of claim 16.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 5-8, 10 and 20 are rejected by virtue of their dependency from a rejected claim.
35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Base claim 1, from which claim 10 depends, recites "a plurality of transaction types, the plurality of transactions types including a genuine type and at least two fraudulent types." Claim 10 recites "wherein the plurality of transaction types includes at least one genuine transaction type, and a plurality of fraud transaction types." Accordingly, claim 1 already recites the content of claim 10, and claim 10 does not further limit claim 1, from which it depends.
Applicant may cancel claim 10, amend claim 10 or claim 1 so as to place claim 10 in proper dependent form, or present a sufficient showing that claim 10 complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaghiani et al. (U.S. Patent No. 9,978,067), hereafter Sadaghiani, in view of Scragg (U.S. Patent Application Publication No. 2011/0016052 A1).
Regarding Claims 1, 11 and 16
Sadaghiani in view of Scragg teaches:
at least one processor and a memory in communication with the at least one processor, the memory comprising computer-executable instructions stored therein, the computer-executable instructions being executable to cause the at least one processor to: (15:28-42)
retrieve, from a historical transaction database, a plurality of transaction records, each transaction record associated with a corresponding one of a plurality of historical transactions and including a transaction classification identifier (3:62-4:5, 4:62-5:4, 8:1-55, 2:64-3:16, 9:22-61, 14:34-50, "a transaction classification identifier" is explained below), … wherein the transaction classification identifier is associated with a transaction type assigned to the historical transaction from among a plurality of transaction types, the plurality of transactions types including a genuine type and at least two fraudulent types; (Fig. 1, 134, 3:39-4:5, 4:62-5:4, 7:34-9:3, 14:34-50)
generate (e.g., 8:1-9:3), from the retrieved plurality of transaction records, model training data for subject transactions of the plurality of transactions, wherein the model training data comprises, for each subject transaction, the transaction type (3:62-4:5, 4:62-5:4, 8:1-55, 2:64-3:16, 9:22-61, 14:34-50, "the transaction type" is explained below) and  …; (2:57-58, 4:31-38; Fig. 1, 132, 134, 3:39-4:5, 4:62-5:4, 7:34-9:3, 14:34-50; note since, as per below, the received/obtained transaction data is used to train the model, receiving/obtaining the received/obtained transaction data constitutes generating model training data)
train a multi-class fraud prediction model using the model training data and a machine learning algorithm (e.g., 2:57-58, 4:31-38, 5:5-54), wherein the trained multi-class fraud prediction model is configured to receive … for an input transaction (e.g., 7:34-36, Fig. 2, S220) and output, for each transaction type, a score indicating a relative likelihood that the input transaction is of the transaction type (e.g., 6:42-52, 9:4-61, 10:27-40, 13:3-27); (2:57-58, 4:31-38, 5:5-54, 6:42-52, 9:4-61, 10:27-40, 13:3-27; Fig. 1, 132, 134, 3:39-4:5, 4:62-5:4, 7:34-9:3, 14:34-50)
receive a current transaction request message associated with a current payment transaction initiated with a merchant by a suspect consumer using a payment card, the current transaction request message including … the current payment transaction; (Fig. 1, 110, Fig. 2, S220, 2:30-48, 3:39-4:5, 7:34-9:3) 
apply the trained multi-class fraud prediction model to the current transaction comprising inputting the current transaction … to the trained multi-class fraud prediction model and obtaining an output comprising, for each transaction type, the score indicating the relative likelihood that the current payment transaction is of the transaction type; (Fig. 2, S240, S250, Figs. 3-6, Secondary ML/Warping ML and Specific Threat Score, 3:17-33, 4:39-61, 6:23-52, 7:17-33, 9:42-15:17, (e.g., 9:42-61, 10:27-40, 13:3-27));
identify, based on the output, a most likely transaction type for the current payment transaction; and (10:41-11:19, 12:58-14:22)
generate a transaction classification message for the current payment transaction, the transaction classification message including the identified most likely transaction type and the score associated with the identified most likely transaction type. (13:28-52)
Sadaghiani teaches payment transaction data, both receiving it currently and storing it in a historical database (see 2:30-48, 2:64-3:16, 3:62-4:5, 5:55-65, 7:59-8:29). Sadaghiani further teaches that historical transaction data includes an indication of whether it is fraudulent or not (see 14:34-50), hence that historical transaction data is classified/identified as fraudulent or not. Sadaghiani further teaches that historical transaction data is used to assist in determinations of fraud (see 3:62-4:5, 4:62-5:4, 8:30-55) and that historical transaction data includes data that was previously current transaction data (see 8:1-29), the current transaction data having been assigned a score indicating likelihood of fraud (2:64-3:16, 9:22-61), hence again teaching that historical transaction data is classified/identified as fraudulent or not. But Sadaghiani does not explicitly state that the transaction records include a merchant identifier and a transaction amount. However, in analogous art, Scragg teaches:
… a merchant identifier, and a transaction amount, … (0040-0045, 0064, Fig. 5, 745)
… a transaction velocity (e.g., 0007-0008, 0037-0058, Fig. 4B), wherein the transaction velocity is determined by aggregating a parameter of the historical transaction records occurring during a period of time prior to the subject payment transaction; (0040-0045, 0064, Fig. 5, 745; 0007-0008, 0037-0058, Fig. 4B)
… an input transaction velocity … (0040-0045, 0064, Fig. 5; 0007-0008, 0037-0058, Fig. 4B)
… a merchant identifier of the merchant and a transaction amount for … (0040-0045)
determine a current transaction velocity relative to a transaction time of the current payment transaction; (0007-0008, 0037-0058, Fig. 4B)
… velocity …(0007-0008, 0037-0058, Fig. 4B)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sadaghiani's systems and methods for determining whether a transaction is fraudulent, including identifying specific types of fraud and providing fraud scores, by incorporating therein Scragg's teachings of (1) obtaining/ using transaction velocity data for determining likelihood of transaction fraud, and (2) transaction data including transaction amount and merchant identifier, because such transaction data is traditionally used to develop models, such as Sadaghiani's, for detecting fraud such as transaction fraud, and would render Sadaghiani's invention more comprehensive and accurate in detecting and preventing fraud, see (re 1) prior art cited by Applicant such as Brunzell (cited in IDS filed 4/1/2020), Lee, Choudhuri, Ebel, Le, Walraven, and  Chandler (all cited in IDS filed 10/21/2021) and (re 2) Zoldi (U.S. Patent Application Publication No. 2019/0073647 A1), 0007. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Regarding Claims 5, 15 and 20 
Sadaghiani in view of Scragg teaches the limitations of base claims 1, 11 and 16 as set forth above. Scragg further teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to transmit the transaction classification message to an issuer of the payment card used to initiate the current payment transaction. (0030)

Regarding Claim 6 
Sadaghiani in view of Scragg teaches the limitations of base claim 1 as set forth above. Scragg further teaches:
wherein the current transaction request message is a real-time authorization request message. (0009-0010, 0030, see also 0038-0048, 0059-0064)

Regarding Claim 7 
Sadaghiani in view of Scragg teaches the limitations of base claim 1 and intervening claim 6 as set forth above. Scragg further teaches:
wherein the computer-executable instructions being executable to further cause the at least one processor to append the transaction classification message to the real-time authorization request message. (0030, see also 0009-0010, 0059)

Regarding Claim 8 
Sadaghiani in view of Scragg teaches the limitations of base claim 1 as set forth above. Sadaghiani further teaches:
wherein the transaction classification message includes a reason code, wherein the reason code is associated with the transaction type identified by the most likely transaction type. (10:27-40)

Regarding Claim 10
Sadaghiani in view of Scragg teaches the limitations of base claim 1 as set forth above. Sadaghiani further teaches: 
wherein the plurality of transaction types includes at least one genuine transaction type, and a plurality of fraud transaction types. (9:22-41, 13:3-52, 14:1-22, see also Fig. 2, S240, S250, Figs. 3-6, Secondary ML/Warping ML and Specific Threat Score, 3:17-33, 4:39-61, 6:23-52, 7:17-33, 9:42-15:17)

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaghiani et al. (U.S. Patent No. 9,978,067), hereafter Sadaghiani, in view of Scragg (U.S. Patent Application Publication No. 2011/0016052 A1), and further in view of Bejar (U.S. Patent Application Publication No. 2007/0038674 A1).
Regarding Claims 21, 24 and 27 
Sadaghiani in view of Scragg teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Sadaghiani in view of Scragg does not explicitly disclose but Bejar teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining a number of transactions occurring with the merchant prior to the transaction time. (0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sadaghiani's systems and methods for determining whether a transaction is fraudulent, including identifying specific types of fraud and providing fraud scores, by incorporating therein Bejar's teachings regarding the number of transactions, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Sadaghiani would render Sadaghiani's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 22, 25 and 28 
Sadaghiani in view of Scragg teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Sadaghiani in view of Scragg does not explicitly disclose but Bejar teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining an average transaction amount for a plurality of transactions occurring over a period of time prior to the transaction time. (0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sadaghiani's systems and methods for determining whether a transaction is fraudulent, including identifying specific types of fraud and providing fraud scores, by incorporating therein Bejar's teachings regarding average transaction amount, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Sadaghiani would render Sadaghiani's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 23, 26 and 29
Sadaghiani in view of Scragg teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Sadaghiani in view of Scragg does not explicitly disclose but Bejar teaches: 
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining a number of account numbers within a range of account numbers for a plurality of transactions occurring over a period of time prior to the transaction time. (0034, 0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Sadaghiani's systems and methods for determining whether a transaction is fraudulent, including identifying specific types of fraud and providing fraud scores, by incorporating therein Bejar's teachings regarding tracking transaction data for a given BIN number, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Sadaghiani would render Sadaghiani's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.


Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, at least Subramanian, Piel, Gray, Riffert, Kalyan, and Kramme teach, inter alia, identifying different kinds of fraud. The remaining references cited but not applied in the instant Office Action teach comparable fraud detection systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692